PER CURIAM.
We reverse the summary denial of appellant’s motion for post-conviction relief, grounded on his claim that he entered into his plea based on the erroneous advice of his counsel that the charge for violation of community control had been dismissed, when in fact he received a consecutive sentence for that violation, extending his sentence by three years. See Middleton v. State, 603 So.2d 46 (Fla. 1st DCA 1992); Jones v. State, 671 So.2d 225 (Fla. 1st DCA 1996). We therefore reverse and remand for attachment *363of portions of the record or for an evidentiary hearing.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.